Name: Council Regulation (EEC) No 1636/91 of 13 June 1991 establishing, for the period 1 April 1991 to 31 March 1992, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: production;  processed agricultural produce
 Date Published: nan

 15 . 6 . 91 Official Journal of the European Communities No L 150 /29 COUNCIL REGULATION (EEC) No 1636/91 of 13 June 1991 establishing, for the period 1 April 1991 to 31 March 1992, the Community reserve for the application of the levy referred to in Article 5c ofRegulation (EEC) No 804 /68 in the milk and milk products sector allocating the additional or specific reference quantities to certain categories ofproducers as defined in Article 3b of that Regulation, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1630/ 91 (2 ), and in particular Article 5c ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 5c (4 ) of Regulation (EEC) No 804 / 68 provides for the establishment of a Community reserve in order to supplement , at the beginning of each 12-month period , the overall guaranteed quantities ofMember States in which the levy scheme gives rise to particular difficulties ; whereas the Community reserve for the eighth 12-month period should be again fixed at 2 082 885,740 tonnes, including 443 000 tonnes to be allocated in the Member States where the implementation of the levy system still raises special difficulties , 600 000 tonnes to alleviate difficulties encountered by the Member States in allocating the specific reference quantities pursuant to Article 3a of Council Regulation (EEC) No 857/ 84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804 / 68 in the milk and milk products sector ( 4) as last amended by Regulation (EEC) No 1635 /91 ( J ), and 1 039 885,740 tonnes to alleviate the difficulties encountered by the Member States in Article 1 For the period 1 April 1991 to 31 March 1992, the Community reserve provided for in Article 5c (4 ) of Regulation (EEC) No 804/68 shall be 2 082 885,740 tonnes, of which :  443 000 tonnes shall be allocated in certain Member States where the implementation of the levy system raises special difficulties ,  600 000 tonnes shall be to alleviate the difficulties encountered by the Member States in allocating the specific reference quantities pursuant to Article 3a of Regulation (EEC) No 857/ 84,  1 039 885,740 tonnes shall be for producers as referred to in Article 3b of Regulation (EEC) No 857/ 84 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the eighth 12-month period of the additional levy system. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 19 of this Official Journal . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p . 60 . ( «) OJ No L 90, 1 . 4 . 1984 , p . 13 . ( 5 ) See page 28 of this Official Journal .